Mr. Justice Shope delivered the opinion of the Court: This case is encumbered with many unnecessary and extraneous matters, which must necessarily be eliminated in its consideration. If the complainants in the original bill and the bill of interpleader can recover, it must be upon the ease made by their respective bills. A complainant is not permitted to make one ease by his bill and another by his proofs. The original bill is simply a creditor’s bill, and seeks to subject the land standing in the name of appellant, to the payment of complainant’s debt, upon the ground that the conveyance thereof to appellant was without consideration, and fraudulent as against creditors of her husband. Under the frame of this bill, and its allegations, the deeds can not be held to be fraudulent, as being unlawful preferences, in contravention of the provisions of the Voluntary Assignment act. However, after a careful and thorough consideration of the evidence, we can not say that the chancellor was not justified in finding that the deeds were executed and delivered for the purpose of hindering and delaying the creditors of Griffith E. Goale, and in decreeing that they be set aside, and the lands subjected to the payment of the judgment rendered in favor of the complainants and other creditors named in the 'decree. Coale had formerly lived upon this eighty-acre tract of land, and about 1883 sold off his farm stock and implements, purchased a stock of hardware in Bloomington, and removed there with his family, retaining the land in his own name. It would seem that he partially obtained credit upon the basis of his ownership of it. The business in which’he engaged proved disastrous, and in something like eighteen months he had become involved to an amount far in excess of the value of all his assets, his indebtedness aggregating substantially $20,000, a part of which was included in the judgments before mentioned. Finding himself in this condition, and being indebted to his relatives in the sum of about $1600, and also claiming to be indebted to his wife, he conveyed, through his cousin, Vincent M. Goale, one forty of said lands, and attempted to convey the other to his wife, in consideration of such indebtedness to her, and her assumption of the sum so owing to his other relatives. It is manifest, we think, that if there was any valid indebtedness to the wife of Coale, the amount was very inconsiderable. It is true that Mrs. Goale, at one time or another, received various small sums of money as her separate property, from various sources, some of which went into the hands of her husband. There was, however, no stipulation for its repayment. No interest was asked or received, and no accounting had in respect thereof, until long after most, if not all, of it was barred by the Statute of. Limitations, and not until it became convenient to form a basis for this conveyance. No good purpose can be served by an analysis of the evidence. No one who is impartial can read it without being impressed with the fact that the wife was, in all these transactions, the mere instrument in the hands of her husband to effectuate his purpose, and that his purpose was to save this land and put it beyond the reach of his creditors. That she was the passive instrument of the husband, is further evinced by the management and control of the farm after its conveyance to her, and in respect to the payment of the money owing to the relatives, which she had assumed. She mortgaged the land for $1000, and gave the money into the hands of her husband to re-stock the farm. From that time on until the filing of the original bill,—a period of more than three years,—the husband managed and controlled the business in his own way, without accounting to her, or keeping any account thereof. He testifies that she entrusted the entire control to him, and received no money except such as a wife would receive from a husband for her necessary use. The declarations of Mr. Coale subsequent to the conveyance would not be competent evidence against his wife; yet, for the purpose of showing his intent in making the conveyance, it is abundantly proved, not only by the transaction itself, but by his declarations, that it was to save the land as a home, and keep it from his creditors. In respect of the indebtedness to relatives, which she had assumed, it is not shown that a dollar of it was paid with her individual means, but it is shown .that it was paid out of the proceeds arising from the farm. We can not extend this opinion by a further reference to . the evidence. It must suffice that we have carefully examined it, and are of opinion that the case falls directly within the rule announced in Frank et al. v. King et al. 121 Ill. 250. While the husband, although in failing circumstances, might have preferred his wife to other creditors, if done in good faith and for a valuable consideration, (Tomlinson v. Matthews, 98 Ill. 178,) the reasoning in the Frank case is applicable, and it must be held that good faith and valuable consideration were here both wanting. The rule is well established, that where a fraudulent grantee has received property knowing that the owner is intending thereby to place it beyond the reach of his creditors, a court of equity will follow the property into the hands of such a grantee, and subject it to the payment of. the owner’s debt; and, also, that where such fraudulent grantee of real estate or other property sells or mortgages the same to a Iona fide purchaser or mortgagee, such fraudulent grantee will be liable to the creditors for the value of the property so received and sold, or for the money received by him, under the mortgage. And in the latter case he will be held to account for the money received on the mortgage, without regard to the use made of it, unless its use inured to the benefit of the creditor. (Mason et al. v. Pierron, 69 Wis. 585; Chamberlain v. Jones, 114 Ind. 458; Salinsky v. Lincoln Savings Bank, 85 Tenn. 372.) This case can not be distinguished, in principle, from those cited, and many others to be found in the books. We are not prepared to say, that the fact of Mrs. Coale being apparently the passive instrument in the hands of her husband to effect his fraudulent designs, can, in view of the fact that she claims the property as her own under the fraudulent conveyance, effect a change in the result. If, when apprised of the purposes for which the conveyance had been made, she had voluntarily surrendered the property, there would be at least apparent great injustice in rendering her separate property liable for the money borrowed of Hormell, and which had been taken and expended by the husband. This she does not do, but seeks, by her answer and testimony, to carry into effect the fraudulent purpose and design of her husband, and avows the borrowing of the money and makes it her act, by which, although the money, by her consent, went into the hands of the husband, the estate will be diminished, so far as availability to the creditors is concerned, to the extent of this mortgage, if she be not required to discharge the mortgage lien. We are constrained to hold, that by her act in executing the mortgage to Hormell, and her subsequent ratification and adoption of it, the chancellor was also justified in rendering the personal decree against her. It is complained that the court erred in decreeing priority to the complainants in the original bill and bill of interpleader. It is sufficient to say, that no one interested therein is here complaining. It can not affect the appellant, here, whether the proceeds of the land have been decreed to be paid to one creditor or another. The complainants having consented to the taking of a decree against Griffith E. and Mary E. Coale, for the sale of the forty-acre tract of land, the title of which remained in Griffith E. Coale, and which would necessarily pass, under the deed of assignment, to the assignee, without having made the assignee a party to the original bill or bill of interpleader, will necessarily sell the same, not only subject to the dower and homestead rights mentioned and reserved in the decree, but also subject to the title acquired by the assignee. (Preston v. Spaulding, 120 Ill. 208; Davis, Cory & Co. v. Chicago Dock Co. 129 id. 180.) It is unnecessary for us to pass upon the effect of the decree requiring the assignee to convey to Mary E. Coale that forty-acre tract of land. It is true, the question is fairly and properly presented by the record, but no cross-errors are assigned, and Mrs. Coale, the only person assigning error upon this record, makes no complaint of this portion of the decree. The decree will therefore be modified so as to require the sale of that forty-acre tract to be made subject to the right, title and interest acquired by the assignee, if any, under the deed of assignment, as well as subject to the dower and homestead rights reserved in and by the decree. In all other respects the decree is affirmed. Decree modified.